Title: From George Washington to John Fitzgerald, 5 June 1786
From: Washington, George
To: Fitzgerald, John



Dr Sir,
Mount Vernon 5th June 1786.

Whatever number of servants you & Colo. Gilpin may think it advisable to purchase in behalf of the Potomac Company from the Ship which is just gone up, will meet my approbation; & I shall readily concur with you in price. There is a Black smith on board highly recommended, & one or two stone masons which may be useful at our works.
Have you received any precise account of the appearance or effect of the late fresh, at the great Falls? From the swell of the water & quantity of drift wood at this place, I am led to believe that it must have exceeded in height, any within the memory of man; which makes me anxious to hear from our works.
If there is anything which may require a meeting of the Directors, it would be convenient for me to attend (at any hour which may be named) on Wednesday next. I am Dr Sir, &c.

G: Washington

